        Case 5:15-cv-01716-BLF Document 301 Filed 10/05/18 Page 1 of 2



 1   DAVID S. STEUER, State Bar No. 127059
     dsteuer@wsgr.com
 2   MICHAEL B. LEVIN, State Bar No. 172329
     mlevin@wsgr.com
 3   MAURA L. REES, State Bar No. 191698
     mrees@wsgr.com
 4   MATTHEW R. REED, State Bar No. 196305
     mreed@wsgr.com
 5   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 6   650 Page Mill Road
     Palo Alto, California 94304-1050
 7   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 8
     LUCY YEN, State Bar No. 224559
 9   lyen@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
10   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
11   New York, New York 10019-6022
     Telephone: (212) 999-5800
12   Facsimile: (212) 999-5899

13   Attorneys for Defendants
     InterDigital, Inc.; InterDigital Communications, Inc.;
14   InterDigital Technology Corporation; IPR Licensing, Inc.;
     and InterDigital Patent Holdings, Inc.
15
                                    UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
                                         SAN JOSE DIVISION
18
     ASUS COMPUTER INTERNATIONAL; and                 )    Case No.: 15-cv-1716 (BLF)
19   ASUSTEK COMPUTER INCORPORATED,                   )
                                                      )
20                   Plaintiffs,                      )    STATEMENT OF RECENT
                                                      )    DECISION
21           v.                                       )
                                                      )    Hearing Date: October 11, 2018
22   INTERDIGITAL, INC.; INTERDIGITAL                 )    Time: 9:00 a.m.
     COMMUNICATIONS, INC.; INTERDIGITAL               )    Judge: Hon. Beth Labson Freeman
23   TECHNOLOGY CORPORATION; IPR                      )
     LICENSING, INC.; AND INTERDIGITAL                )
24   PATENT HOLDINGS, INC.,                           )
                                                      )
25                   Defendants.                      )
                                                      )
26

27

28



     STATEMENT OF RECENT DECISION                                    CASE NO.: 15-CV-1716 (BLF)
        Case 5:15-cv-01716-BLF Document 301 Filed 10/05/18 Page 2 of 2



 1           Pursuant to Civil Local Rule 7-3(d)(2), InterDigital, Inc., InterDigital Communications,

 2   Inc., InterDigital Technology Corporation, IPR Licensing, Inc., and InterDigital Patent Holdings,

 3   Inc. (collectively, “InterDigital”) submit this Statement of Recent Decision in connection with

 4   InterDigital’s Motion for Summary Judgment (ECF No. 234), which is scheduled for hearing on

 5   October 11, 2018.

 6           Attached hereto as Exhibit A is a true and correct copy of Huawei Technologies Co. Ltd.

 7   v. Samsung Electronics Co., Ltd., Case No. 3:16-cv-02787-WHO, Order on Motions for

 8   Summary Judgment, Daubert Motions, Motions to Strike and Exclude - Redacted, ECF No. 418

 9   (N.D. Cal.) (under-seal order filed September 25, 2018 as ECF No. 409; public redacted version

10   filed October 4, 2018 as ECF No. 418). Pages 13 through 23 of Exhibit A are relevant to

11   InterDigital’s Motion for Summary Judgment.

12
     Dated: October 5, 2018                            Respectfully submitted,
13
                                                       WILSON SONSINI GOODRICH & ROSATI
14                                                     Professional Corporation

15

16                                                     By: /s/ David Steuer
                                                           David Steuer
17
                                                       Attorneys for Defendants InterDigital, Inc.,
18                                                     InterDigital Communications, Inc., InterDigital
                                                       Technology Corporation, IPR Licensing, Inc.,
19                                                     and InterDigital Patent Holdings, Inc.

20
21

22

23

24

25

26

27

28


                                                    -1-
     STATEMENT OF RECENT DECISION                                        CASE NO.: 15-CV-1716 (BLF)
